DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 Status Of Claims
This Office Action is in response to an amendment received 9/6/2022 in which Applicant lists claims 1-15 and 20-21 as being cancelled, claims 23-34 as being withdrawn, claims 22 and 35 as being withdrawn-currently amended, claims 17-19 as being previously presented, and claim 16 as being currently amended. It is interpreted by the examiner that claims 16-19 and 22-35 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
Applicant’s remarks argue that “while Moldovan discloses that the plurality of micro-pillars or holes may be tapered, the micro-pillars and holes within the same common carrier all have the same tapering angle”, and that “[n]owhere does Moldovan disclose an array of micro-pillars having different tapering angles arranged on the same common carrier” (see page 6 of the remarks filed 9/6/2022. These arguments are not persuasive and are respectfully traversed. Moldovan discloses that the plurality of micro-pillars or holes may have nearly vertical walls (i.e. a tapering angle of nearly zero; see for example at least figures 8A-8B and 18, and col. 5, lines 61-65; col. 8, lines 10-19; col. 10, lines 5-8; col. 22, lines 41-64; col. 23, lines 6-10; col. 25, lines 16-26; and col. 27, lines 4-9), or that the plurality of micro-pillars or holes may be tapered (i.e. a tapering angle greater than zero; see for example at least col. 5, lines 61-65; col. 8, lines 57-65; col. 10, lines 5-8; col. 21, lines 6-16; col. 23, lines 6-22; and col. 27, lines 4-9), and that a variety of diffractive optics having different forms or geometries may be formed on the same wafer (col. 26, line 49 through col. 27. Line 35). Therefore, Moldovan teaches that it was well within the ordinary skill of an ordinarily skilled artisan in the optical arts, before the effective filing date of the claimed invention, to have the shape of the columns be varied (co. 27, line 9 of Moldovan), and that a plurality of diffractive optics of different forms or geometries may be fabricated on the same wafer (col. 26, lines 53-56 of Moldovan). It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Applicant’s remarks argue that it would not be obvious to combine the method of slicing an elongated substrate, as disclosed by Schuetz, with the teachings for a micro-pillar array formed on a common carrier, as disclosed by Moldovan (pages 6-7 of the remarks filed 9/6/2022). Additionally, Applicant argues that it is unclear how the method of Schuetz should be combined with Moldovan (page 8 of the remarks filed 9/6/2022). These arguments are not persuasive, and are respectfully traversed. In addition to the teachings of Moldovan regarding claims 16 and 20, as set forth in at least sections 9 and 13 of the Final Office Action mailed 6/7/2022, Moldovan further discloses that the micro-pillars may be tapered (see at least col. 5, lines 61-65; and section 18 of the Final Office Action mailed 6/7/2022), and that a variety of diffractive optics having different forms or geometries may be formed on the same wafer (see at least col. 26, line 49 through col. 27, line 35; “…it will be appreciated that, for example, a plurality of diffractive optics of different forms or geometries may be fabricated on the same wafer” (col. 26, lines 54-56) and “…the holes and columns are preferably cylindrical, i.e. with substantial vertical sidewalls, or with a small sidewall tilt angle. In other alternative embodiments, the shape of the holes or the shape of the columns may be varied” (col. 27, lines 5-9); and section 18 of the Final Office Action mailed 6/7/2022). Again, Moldovan clearly already discloses that various different forms or geometries may be formed on the same wafer, and that the micro-pillars may be tapered. Schuetz teaches both that Fresnel Zone Plates with a taper angle of nearly zero may be formed (see for example figure 1 of Schuetz), or that Fresnel Zone Plates with a taper angle of greater than zero may be formed (see for example figure 2 of Schuetz). Schuetz was cited for the teaching that it is desirable to produce various zone plates having different inclinations/taper, and for the reasoning that forming different Fresnel Zone Plates with different diameters and taper angles is desirable as they have different focusing abilities and resolution (see at least paragraphs [0061]-[0063] of Schuetz; and section 18 of the Final Office Action mailed 6/7/2022). Therefore, it would be obvious to an ordinarily skilled artisan in the optical arts, before the effective filing date of the claimed invention, to modify the Fresnel Zone Plate precursors of Moldovan to include the further teachings of Moldovan and/or the teachings of Schuetz so that at least some of the Fresnel Zone Plate precursors on the same common carrier have different taper angles. It is not the intention that the specific method of forming the Fresnel zone plates of Schuetz be bodily incorporated with the Fresnel Zone Plate precursor structure of Moldovan.
The arguments of the unworkability of the combination appear to be based on a literal application of the method of forming the structure of Schuetz to the actual structure of Moldovan.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references has been set forth above.  
The Examiner has cited particular columns and line number, paragraphs, and/or figures and elements in the references as applied to the claims for the convenience of the Applicant. Although the specified citation(s) are representative of the teachings in the art, and are applied to limitations within the individual claim(s), other passages and figures may additionally be applied since the cited prior art is relevant for all that they contain. Therefore, the specified citations should not be considered as an exhaustive list of teachings in the prior art which may be interpreted to read on the claim limitations, and other embodiments and citations in the cited prior art should also be considered as being relevant to the claimed limitations. It is requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the disclosed/claimed invention, as well as the context of the passages and figures as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moldovan, U.S. Patent Number 10,183,375 B2, of record (hereafter Moldovan) in view of Schuetz et al., U.S. Patent Application Publication Number 2012/0258243 A1, of record (hereafter Schuetz).
Regarding claim 16, Moldovan discloses a full material Fresnel Zone Plate precursor array comprising a plurality of full material Fresnel Zone Plate precursors arranged on a common carrier (see at least figures 8A-14, elements 20, 151, M1 and M2, as well as the abstract; column 22, line 41 through column 23, line 28), wherein the full material Fresnel Zone Plate precursors are micro-pillars and each of the micro-pillars is able to result in one or more Fresnel Zone Plates (see at least figures 8A-9, elements 151, M1 and M2 as well as column 8, lines 10-24; column 19, lines 41-43; and column 22, line 41 through column 23, line 28).
Moldovan further discloses that the full material Fresnel Zone Plate precursors comprise controlled tapering angles (see at least column 8, line 63; column 10, lines 5-8; column 23, lines 6-22; column 27, lines 4-9).
Additionally, Moldovan further discloses tapered micro-pillars (col. 5, lines 61-65; col. 8, lines 57-65; col. 21, lines 6-16; col. 23, lines 6-10), tapered holes (col. 10, lines 5-8; col. 27, lines 4-9) or angled one dimensional ridges (fig. 20, element 551), and that a variety of diffractive optics having different forms or geometries may be formed on the same wafer (col. 26, line 49 through col. 27. Line 35).
Further, Schuetz teaches forming Fresnel Zone Plates by a slicing method wherein various zone plates are formed such that they have a different diameter and inclined zones (see at least figure 2, as well as paragraphs [0036]-[0040] and [0061]-[0063]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the Fresnel Zone Plate precursors of Moldovan to include the further teachings of Moldovan and/or the teachings of Schuetz so that at least some of the Fresnel Zone Plate precursors on the same common carrier have differing taper angles, for the purpose of forming Fresnel Zone Plates with an inclined grating geometry suitable for different purposes with different focusing abilities and resolution (see at least col. 26, line 49 through col. 27. Line 35 of Moldovan, and paragraphs [0061]-[0063] of Schuetz). 
Regarding claim 17, Moldovan in view of Schuetz discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein the full material Fresnel Zone Plate precursors are spaced apart from each other on the common carrier (see at least figure 8A, elements 20, 151 and 107 of Moldovan).
Regarding claim 18, Moldovan in view of Schuetz discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein central axes of the full material Fresnel Zone Plate precursors are arranged parallel to each other on the common carrier (see at least figure 8A, elements 151 of Moldovan).
Regarding claim 19, Moldovan in view of Schuetz discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein the central axes of the full material Fresnel Zone Plate precursors are arranged parallel to the surface normal of the common carrier (see at least figure 8A, elements 151 of Moldovan).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Schuetz et al., US 2015/0022892 A1 discloses Fresnel Zone Plate gratings having inclined/slanted profiles (figs. 6, 20); and
Johnson, US 5161057 discloses Fresnel lenses with inclined grating profiles (figs. 2-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/12/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872